Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “75” has been used to designate both an outer annular face and a friction enhancing interface (see paragraph 0042, in reference to the annular face the paragraph states see figure 5a, however 75 is not found in figure 5a).  
The reference characters are not the required 1/8 of an inch in height, see 37 CFR 1.84(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11, 12, 19 and 20 are objected to because of the following informalities:  In each claim the phrase “and the hub race or the blade race” is restating the same alternative in the independent claims and is thus redundant.  Applicant in each claim is stating one of the inner or outer races is the split element and then restates that this is either the hub or blade side element however the inner and outer ring are already stated as being one of the hub or blade side element thus the last part of the claims is not necessary.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 10-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowntree, WO2020025094, in view of Soerensen, WO2012/069274.
Regarding claim 1, Rowntree discloses a pitch bearing (24) for coupling a rotor blade to a hub of a wind turbine, the pitch bearing comprising: an outer race (26 or 28); an inner race (26 or 28, either ring can be considered the outer or the inner, regardless of which one is the outer or the inner the invention remains the same); one of the inner race or the outer race being a hub race configured to be coupled to the hub and the other of the inner race or the outer race being a blade race configured to be coupled to the rotor blade (regardless of which race is inner and outer one must always be attached to the hub assembly and one to the rotor blade assembly, again in this case it doesn’t matter which one is which as the bearing structure itself remains the same); one of the inner race or the outer race being a split race comprising first and second ring components joined together at opposed annular faces thereof (element 26 is the split bearing element); and a friction enhancing interface (interface at 38 and 40, including element 64) between the opposed annular faces that increases a coefficient of friction to minimize slippage between the first and second ring components (during assembly 64 is compressed and deformed creating a greater holding force (friction) between the two components), the friction enhancing interface formed by a surface characteristic of one or both of the opposed annular faces or a layer of friction enhancing material (64) inserted between the opposed annular faces.
While the ring 64 of Rowntree is a layer of friction enhancing material under the broadest reasonable interpretation Rowntree does not disclose that this material comprises a particulate component.
Soerensen teaches a similar style of bearing wherein the split bearing ring element (2) includes a friction enhancing material (18) positioned between the two halves (4 and 5) with the friction enhancing material including a particulate component (see page 4 lines 30-36) for the purpose of elevating the friction coefficient of the friction enhancing material (see page 4, lines 30-36).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Rowntree and either make 64 using a material with a particulate component or use a different style of friction enhancing material, such as the annular disk element that includes a particulate component, as taught Soerensen, for the purpose of elevating the friction coefficient of the friction enhancing material.  In addition using a known friction enhancing material with a particulate component in place of the material in Rowntree would have been a further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Rowntree discloses a wind turbine (see figure 1), comprising: a plurality of rotor blades (18) coupled to a hub (22); a pitch bearing (24) arranged at each of the rotor blades to couple the rotor blade to the hub; the pitch bearing comprising: an outer race (26 or 28); an inner race (26 or 28, either ring can be considered the outer or the inner, regardless of which one is the outer or the inner the invention remains the same); one of the inner race or the outer race being a hub race configured to be coupled to the hub and the other of the inner race or the outer race being a blade race configured to be coupled to the rotor blade (regardless of which race is inner and outer one must always be attached to the hub assembly and one to the rotor blade assembly, again in this case it doesn’t matter which one is which as the bearing structure itself remains the same); one of the inner race or the outer race being a split race comprising first and second ring components joined together at opposed annular faces thereof (element 26 is the split bearing element); and a friction enhancing interface (interface at 38 and 40, including element 64) between the opposed annular faces that increases a coefficient of friction to minimize slippage between the first and second ring components (during assembly 64 is compressed and deformed creating a greater holding force (friction) between the two components), the friction enhancing interface formed by a surface characteristic of one or both of the opposed annular faces or a layer of friction enhancing material (64) inserted between the opposed annular faces.
While the ring 64 of Rowntree is a layer of friction enhancing material under the broadest reasonable interpretation Rowntree does not disclose that this material comprises a particulate component.
Soerensen teaches a similar style of bearing wherein the split bearing ring element (2) includes a friction enhancing material (18) positioned between the two halves (4 and 5) with the friction enhancing material including a particulate component (see page 4 lines 30-36) for the purpose of elevating the friction coefficient of the friction enhancing material (see page 4, lines 30-36).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Rowntree and either make 64 using a material with a particulate component or use a different style of friction enhancing material, such as the annular disk element that includes a particulate component, as taught Soerensen, for the purpose of elevating the friction coefficient of the friction enhancing material.  In addition using a known friction enhancing material with a particulate component in place of the material in Rowntree would have been a further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 2 and 14, Rowntree in view of Soerensen discloses that the layer of friction enhancing material comprises a substrate inserted between the opposed annular faces, the substrate comprising the particulate component applied to opposite sides thereof (in both Rowntree and Soerensen the friction enhancing element is a substrate or body of other material between the opposing annular surfaces of the split ring element, as taught by Soerensen the particulate component is applied to the surfaces of the spacing means that contact the neighboring surfaces of the of the split bearing ring, see page 4, line 20-page 5, line 5 and page 11 lines 30-38 explicitly states all the contact surfaces can be engineered to ensure a high coefficient of friction).
Regarding claim 4, Rowntree in view of Soerensen discloses that the layer of friction enhancing material completely covers the opposed annular faces (using the disked shaped element of Soerensen in place of the compression element 64 of Rowntree results in the spacer completely covering or extending over the full length of the annular faces as shown in Soerensen).  NOTE: the combination in claim 1 can result in one of two options addressed in the rejection, simply changing the material of Rowntree or alternatively using the whole spacer element of Soerensen in Rowntree, if the whole spacer element of Soerensen is used then the configuration of the spacer element relative to the surfaces it contacts would also be used in the combination, this includes a spacer element that is the same length and completely covers the opposing faces.
Regarding claims 5 and 16, Rowntree discloses that the layer of friction enhancing material comprises a discontinuous pattern such that at least a portion of the opposed annular faces is without the friction enhancing material therebetween (Rowntree discloses that the circular ring can be segmented into parts with spaces therebetween which would leave areas without the friction enhancing material, see figure 10b for example.  While Rowntree shows this it is further noted that Soerensen discloses that the spacer can be segmented at the bottom of page 5 but does not elaborate on this segmented configuration).

Regarding claim 7, Rowntree discloses that the first and second ring components define a channel-shaped cavity (the first and second ring components 34 and 36 assembly together to form a cavity that fits the rolling elements 32a and 32b, this is the same cavity that Applicant describes in the instant application).
Regarding claim 8, Rowntree discloses that each of the first and second ring components is an L-shaped component (34 and 36 are each an L shaped element), the opposed annular faces defined at opposed legs of the L-shaped components (the opposed surfaces are on the ends of opposed legs that contact each other).
Regarding claims 10 and 18, Rowntree discloses a stepped profile between the opposed annular faces (see figures 4 and 5 where each end face has a step, best indicated by 52 and 46 in figure 5, this is similar to the step in figure 6 of the instant application).
Regarding claims 11, 12, 19 and 20, Rowntree discloses that the inner race is the split race or the outer race is the split race (inner and outer in this case is not limiting the orientation to a particular configuration, the split ring of Rowntree can function as either ring element).  In other words 34/36 can be the inner element if the axis of the bearing was around α in figure 3 or the outer ring element if axis is to the left of 28 in the figure, regardless of what is the inner and outer and the split element the actual structure of the bearing remains the same, thus defining one as inner or outer and that one of these particular inner and outer elements is the split ring does not change the overall structure of the bearing as the bearing would still include a solid ring, then a split ring with either of the rings being connected to either of the hub or the blade.  With regards to the “hub race and the blade race” requirement, again this is setting forth an alternative that either ring element of Rowntree can do regardless of which one is the split element, both rings includes bolt holes to allow them to be fastened to the respective element.  The configuration of claims 11, 12, 19 and 20 are not inventive and are just setting forth alternate configuration as to what is inner and outer and split as well as what each ring element is connected too.  Rowntree can be configured in any of these arrangements or at the very least a reversal or rearrangement of the parts while still leaving the physical shape of the bearing element the same, the reversal or rearrangement of the parts is a modification that is within the level of ordinary skill and in this case would not require changing any of structure but rather just flipping what is inner and outer and the split element and what the split element is attached to.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowntree in view of Soerensen, as applied to claim 7 above, and further in view of Hestermann, DE102015200294.
Rowntree discloses a wind turbine bearing where both the split elements are L shaped members (34 and 36) and thus does not disclose that one of the first or second ring components is an L-shaped component and the other of the first or second ring component is a flat component.
Hestermann teaches a similar split bearing wherein the split ring element (4/14) is made of a component that is L-shaped (4) and a component that is flat (14).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Rowntree and replace the two L shaped components with a combination that includes one L-shaped component and one flat component, as taught by Hestermann, since substituting between different known shapes for a split bearing of the same type provides the same predictable result of providing a split ring assembly that allows for assembly of a multiple row bearing (combining a flat part with an L part still provides the same u-shape when compared to the two L shaped parts and thus regardless how the part is split the function of the bearing and overall shape does not change).  In addition, using one L and one flat part verses two L shaped parts provides the further predictable result of reducing manufacturing cost as it is cheaper and faster to manufacture one part as a flat component which does not require additional machining of a groove to define an L shape. 
Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record discloses the use of a spacer element that would compress when the bearing parts are assembled, it is this compression that is used in part to increase the level of friction.  The prior art of record does not teach using a friction enhancing material which includes a particulate component (an abrasive or hard particle added to the material as described in paragraphs 0044-0046) and wherein the material is a sprayed, painted or coated layer on one or more of the annular faces.  In addition, any modification to the prior art to remove the spacer would destroy the inventive concept in these documents where compression of the spacer is a driving force to increase the friction.
Claims 6 and 17 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Similar to claims 3 and 15, claims 6 and 17 are defining features that are part of the opposing surfaces of the bearing elements, this is excluding the option of the friction enhancing layer inserted between the parts.  Soerensen discloses similar treatments to roughen a surface but this is specifically taught by Soerensen to be a feature of the spacer ring, thus the prior art of record does not teach nor render obvious using surface characteristics, absent a spacer, between the bearing parts in a pitch bearing as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656